 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    PAUL MUELLER,                                     CASE NO. No. 2:18-cv-02675-MCE-CKD
12                         Plaintiff,                 ORDER DISMISSING ENTIRE ACTION
                                                      WITH PREJUDICE
13    v.
14    LINCOLN NATIONAL LIFE                             HONORABLE MORRISON C.
      INSURANCE COMPANY,                                ENGLAND, JR.
15
                           Defendant.
16

17
             IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
18
     Action with Prejudice (ECF No. 15) and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
19
     action shall be, and hereby is, DISMISSED with prejudice in its entirety as to all claims and
20
     parties. Each party shall bear its own attorney’s fees and costs. The Clerk of the Court is directed
21
     to close this case.
22
             IT IS SO ORDERED.
23
     Dated: April 2, 2019
24
25
26
27
28

                                                                     ORDER DISMISSING ENTIRE ACTION
